Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-28 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional applications 61/428,699, filed December 30, 2010, 61/470,382 filed March 31, 2011, 61/470,406 filed March 31, 2011 and  61/485,104 filed May 11, 2011, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 24, 2020, Oct 1, 2020, November 25, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on Oct 17, 2019 are acceptable.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/703,833, filed September 13, 2017, now U.S. Patent No. 10,494,444.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,790,285.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  The . 
Issued claim 2 is limited to an isolated nucleic acid encoding the light chain of an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) wherein the light chain variable region comprises SEQ ID NO:10 (species) whereas instant claim 2 is generic with respect to isolated nucleic acid encoding the light chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a light chain variable region comprising: i) a first CDR consisting of SEQ ID NO:6; ii) a second CDR consisting of SEQ ID NO:7; and iii) a third CDR consisting of SEQ ID NO:8, wherein the light chain variable region comprises any amino acid sequence having an identity of at least 95% to SEQ ID NO:10 (genus). 
Issued claim 3 is limited to isolated nucleic acid composition comprising: i) a first nucleic acid encoding a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:3; ii) a second CDR comprising SEQ ID NO:4; iii) a third CDR comprising SEQ ID NO:5; and ii) a second nucleic acid encoding a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:6; ii) a second CDR comprising SEQ ID NO:7; iii) a third CDR comprising SEQ ID NO:8 (species) whereas instant claim 3 is generic with respect to an isolated nucleic acid composition comprising: a) a first nucleic acid encoding a heavy chain variable region comprising: i) a first CDR consisting of SEQ ID NO:3; ii) a second CDR consisting of SEQ ID NO:4; and iii) a third CDR consisting of SEQ ID NO:5; and b) a 
Issued claim 4 recites an isolated nucleic acid composition according to claim 3 wherein said first nucleic acid encodes SEQ ID NO:9 and said second nucleic acid encodes SEQ ID NO:10 (species) whereas instant claim 4 recites the isolated nucleic acid of claim 1, wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:9.  Instant claim 5 recites the isolated nucleic acid of claim 2, wherein the light chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:10.  Instant claim 6 recites the isolated nucleic acid composition of claim 3, wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:9 and the light chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO: 10 (genus).
Issued claim 5 recites an isolated nucleic acid composition according to claim 4 wherein said first nucleic acid encodes SEQ ID NO:21 and said second nucleic acid encodes SEQ ID NO:22 (species).   Instant application also teaches SEQ ID NO:21 and said second nucleic acid encodes SEQ ID NO:22, see sequence listing. 
Issued claim 6 recites a host cell comprising the isolated nucleic acid of claim 3, see instant claim 17.
Issued claim 7 and 8 are included because it is an obvious variation of the claimed host cell comprising the isolated nucleic acid.
Issued claim 9 recites a method of producing an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising culturing the host cell of claim 6 under conditions wherein said antibody is produced, see instant claim 24.

Issued claim 12 is limited to an isolated nucleic acid encoding the heavy chain of an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) wherein the heavy chain variable region comprises: i) a first CDR comprising SEQ ID NO:13; ii) a second CDR comprising SEQ ID NO:14; iii) a third CDR comprising SEQ ID NO:15 (species) whereas instant claim 9 encompass an isolated nucleic acid encoding the light chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a light chain variable region comprising: i) a first CDR consisting of SEQ ID NO:16; ii) a second CDR consisting of SEQ ID NO:17; and iii) a third CDR consisting of SEQ ID NO:18, wherein the light chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:12 (generic). 
Issued claim 13 recites an isolated nucleic acid encoding the light chain of an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) wherein the light chain variable region comprises: i) a first CDR comprising SEQ ID NO:16; ii) a second CDR comprising SEQ ID NO:17; iii) a third CDR comprising SEQ ID NO:18, see instant claim 10.

Issued claim 15 is limited to the isolated nucleic acid encoding the light chain of an antibody according to claim 13 wherein said light chain comprises SEQ ID NO:12 (species) whereas instant claim 9 is generic with respect to an isolated nucleic acid encoding the light chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a light chain variable region comprising: i) a first CDR consisting of SEQ ID NO:16; ii) a second CDR consisting of SEQ ID NO:17; and iii) a third CDR consisting of SEQ ID NO:18, wherein the light chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:12 (genus). 
Issued claim 16 is limited to an isolated nucleic acid composition comprising: i) a first nucleic acid encoding a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:13; ii) a second CDR comprising SEQ ID NO:14; iii) a third CDR comprising SEQ ID NO:15; and ii) a second nucleic acid encoding a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:16; ii) a second CDR comprising SEQ ID NO:17; iii) a third CDR comprising SEQ ID NO:18 whereas instant claim 10 is generic with respect to claim 14. 
Issued claim 17 is limited to isolated nucleic acid composition according to claim 16 wherein said first nucleic acid encodes SEQ ID NO:11 and said second nucleic acid encodes SEQ ID NO:12, whereas instant claims 11-13 are generic with respect to the heavy chain variable region comprises an amino acid 
Issued claim 18 is included as the instant specification also teaches the isolated nucleic acid composition according to claim 17 wherein said first nucleic acid encodes SEQ ID NO:19 and said second nucleic acid encodes SEQ ID NO:20, see p. 62. 
Issued claims 19, 20 and 21 encompass host cell comprising the isolated nucleic acid of claims 16, 17 and 18, respectively, see instant claims 16-18, 20-22.
Issued claims 22-24 encompass a method of a method of producing an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising culturing the host cell comprising the claimed nucleic acid under conditions wherein the antibody is produced, see instant claims 23-28.
Otherwise claims 1-28 are anticipated or rendered obvious by the issued claims. 


Claims 1-6, 8-13, 15-17, 19-21, 23-24 and 26-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-30 of U.S. Patent No. 10,336,833.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
16/656,401
10,336,833
16. A host cell comprising the expression vector of claim 15.
17. A host cell comprising the isolated nucleic acid composition of claim 3.

21. A host cell comprising the isolated nucleic acid composition of claim 19. 

18. A host cell comprising the isolated nucleic acid composition of claim 7.

22. A host cell comprising the isolated nucleic acid composition of claim 20. 

23. A method of producing an antibody that specifically binds human CD38 as set forth in 
24. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 17 under conditions wherein said antibody is produced. 





24. A method of producing an antibody that specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2), comprising culturing the host cell of claim 22, wherein the antibody is produced. 

8. An isolated nucleic acid encoding the heavy chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a heavy chain variable region comprising: i) a first CDR consisting of SEQ ID NO:13; ii) a second CDR consisting of SEQ ID NO:14; and iii) a third CDR consisting of SEQ ID NO:15; and wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:11.
9. An isolated nucleic acid encoding the light chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a light chain variable region comprising: i) a first CDR consisting of SEQ ID NO:16; ii) a second CDR consisting of SEQ ID NO:17; and iii) a third CDR consisting of SEQ ID NO:18, wherein the light chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:12.

25. An isolated nucleic acid composition comprising: a) a first nucleic acid encoding a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:13; ii) a second CDR comprising SEQ ID NO:14; iii) a third CDR comprising SEQ ID NO:15; and b) a second nucleic acid encoding a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:16; ii) a second CDR comprising SEQ ID NO:17; iii) a third CDR comprising SEQ ID NO:18; and wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 90% to SEQ ID NO:11 and the light chain variable region comprises an amino acid sequence having an identity of at least 90% to SEQ ID NO:12. 


11. The isolated nucleic acid of claim 8, wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:11.
12. The isolated nucleic acid of claim 8, wherein the light chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:12.
13. The isolated nucleic acid composition of claim 10, wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:11 and the light chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:12.

26. The isolated nucleic acid composition of claim 25, wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:11 and the light chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:12. 

20. A host cell comprising the expression vector of claim 19.

27. A host cell comprising the isolated nucleic acid composition of claim 25.
21. A host cell comprising the isolated nucleic acid composition of claim 10.

28. A host cell comprising the isolated nucleic acid composition of claim 26.
26. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host 
27. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 21 under conditions wherein said antibody is produced.



30. A method of producing an antibody that specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2), comprising culturing the host cell of claim 28, wherein the antibody is produced.


Instant claim 19 is included as the host cell in the issued patent comprises the instant expression vector comprising the nucleic acid encoding the heavy and light chain of antibody Ab19. 
Issuance of a patent to instant claims (species) anticipate the issued claims (genus).  

Claims 1-6, 8-13, 15-17, 19-21, 23-24 and 26-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,790,285.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
16/656,401
9,790,285
1. An isolated nucleic acid encoding the heavy chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a heavy chain variable region comprising: i) a first CDR consisting of SEQ ID NO:3; ii) a second CDR consisting of SEQ ID NO:4; and iii) a third CDR consisting of SEQ ID NO:5; and wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:9 (genus).

2. An isolated nucleic acid encoding the light chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set 
4. The isolated nucleic acid of claim 1, wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:9.
5. The isolated nucleic acid of claim 2, wherein the light chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:10.
6. The isolated nucleic acid composition of claim 3, wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:9 and the light chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO: 10 (genus). 




2. An isolated nucleic acid encoding the light chain of an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) wherein the light chain variable region comprises SEQ ID NO:10 (species). This is the AB76 light chain variable region.  Species anticipates a genus. 

The issued SEQ ID NO: 6, 7 and 8 are light chain CDRs of Ab79, which are identical to instant SEQ ID NO: 6, 7 and 8, respectively. 
4. An isolated nucleic acid composition according to claim 3 wherein said first nucleic acid encodes SEQ ID NO:9 and said second nucleic acid encodes SEQ ID NO:10 (species). 

5. An isolated nucleic acid composition according to claim 4 wherein said first nucleic acid encodes SEQ ID NO:21 and said second nucleic acid encodes SEQ ID NO:22. Issued claim 5 is included as the instant specification also teaches SEQ ID NO: 21 is the heavy chain of Ab79 and SEQ ID NO: 22 is the light chain of Ab79. 




16. A host cell comprising the expression vector of claim 15.

6. A host cell comprising the isolated nucleic acid of claim 3. 

17. A host cell comprising the isolated nucleic acid composition of claim 3.

7. A host cell comprising the isolated nucleic acid of claim 4. 

23. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 16 under conditions wherein said antibody is produced.
24. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 17 under conditions wherein said antibody is produced. 

9. A method of producing an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising culturing the host cell of claim 6 under conditions wherein said antibody is produced. 
25. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 18 under conditions wherein said antibody is produced.


8. An isolated nucleic acid encoding the heavy chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a heavy chain variable region comprising: i) a first CDR consisting of SEQ ID NO:13; ii) a second CDR consisting of SEQ ID NO:14; and iii) a third CDR consisting of SEQ ID NO:15; and wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:11.
9. An isolated nucleic acid encoding the light chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set 


 
13. An isolated nucleic acid encoding the light chain of an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) wherein the light chain variable 
 
14. An isolated nucleic acid encoding the heavy chain of an antibody according to claim 12 wherein said heavy chain comprises SEQ ID NO:11. 
 
15. An isolated nucleic acid encoding the light chain of an antibody according to claim 13 wherein said light chain comprises SEQ ID NO:12. 
 


11. The isolated nucleic acid of claim 8, wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:11.
12. The isolated nucleic acid of claim 8, wherein the light chain variable region comprises an amino acid sequence having an identity of at least 99% to SEQ ID NO:12.



17. An isolated nucleic acid composition according to claim 16 wherein said first nucleic acid encodes SEQ ID NO:11 and said second nucleic acid encodes SEQ ID NO:12, species. 
18. An isolated nucleic acid composition according to claim 17 wherein said first nucleic acid encodes SEQ ID NO:19 (heavy chain of Ab19) and said second nucleic acid encodes SEQ ID NO:20 (Light chain of Ab19). 
Issued claim 18 is included as instant application also teaches the same SEQ ID NO: 19, 20, see sequence listing. 
20. A host cell comprising the expression vector of claim 19.

19. A host cell comprising the isolated nucleic acid of claim 16. 
 

21. A host cell comprising the isolated nucleic acid composition of claim 10.

20. A host cell comprising the isolated nucleic acid of claim 17. 

26. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 20 under conditions wherein said antibody is produced.
27. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 21 under conditions wherein said antibody is produced.

22. A method of producing an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising culturing the host cell of claim 19 under conditions wherein said antibody is produced. 
23. A method of producing an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising culturing the host cell of claim 20 under conditions wherein said antibody is produced.
24. A method of producing an antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising culturing the host cell of claim 21 under conditions wherein said antibody is produced.

Otherwise claims 1-28 are anticipated or rendered obvious by the issued claims. 


s 7, 18 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 9,676,869.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
16/656,401
9,676,869
7. An isolated nucleic acid composition encoding an antibody, wherein the antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2, and wherein the antibody interacts with at least K121, F135, Q139, D141, E239, W241, C275, K276, F284, P291 and E292 of SEQ ID NO:1, based on human sequence numbering; wherein the isolated nucleic acid composition comprises: a) a first nucleic acid encoding a heavy chain variable region of the antibody comprising: i) a first CDR consisting of SEQ ID NO:3; ii) a second CDR consisting of SEQ ID NO:4; and iii) a third CDR consisting of SEQ ID NO:5; and b) a second nucleic acid encoding a light chain variable region of the antibody comprising: i) a first CDR consisting of SEQ ID NO:6; ii) a second CDR consisting of SEQ ID NO:7; and iii) a third CDR consisting of SEQ ID NO:8 (species).

Species anticipates a genus. 


9. An isolated nucleic acid encoding the heavy chain of an isolated antibody which specifically binds human CD38 protein (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2), wherein said antibody interacts with at least K121, F135, Q139, D141, E239, W241, C275, K276, F284, P291 and E292 of SEQ ID NO:1 and SEQ ID NO:2, based on human sequence numbering (genus).
10. An isolated nucleic acid encoding the light chain of an isolated antibody which specifically binds human CD38 protein (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2), wherein said antibody interacts with at least K121, F135, Q139, D141, E239, W241, C275, K276, F284, P291 and E292 of SEQ ID NO:1 and SEQ ID NO:2, based on human sequence numbering (genus).
 
 



18. A host cell comprising the isolated nucleic acid composition of claim 7.

11. A host cell comprising the isolated nucleic acids of claim 9 or 10. 

25. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 18 under conditions wherein said antibody is produced.

12. A method of producing an isolated antibody which specifically binds human CD38 protein (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2), wherein said antibody interacts with at least K121, F135, Q139, D141, E239, W241, C275, K276, F284, P291 and E292 of SEQ ID NO:1 and SEQ ID NO:2, based on human sequence numbering, and wherein said antibody is covalently attached to a drug moiety, comprising culturing the host cell of claim 11 . 




Claims 1-3, 17 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 9,102,744.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
16/656,401
9,102,744
1. An isolated nucleic acid encoding the heavy chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a heavy chain variable region comprising: i) a first CDR consisting of SEQ ID NO:3; ii) a second CDR consisting of SEQ ID NO:4; and iii) a third CDR consisting of SEQ ID NO:5; and wherein the heavy chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:9 (genus).

2. An isolated nucleic acid encoding the light chain of an isolated antibody, wherein the isolated antibody specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising a light chain variable region comprising: i) a first CDR consisting of SEQ ID NO:6; ii) a second CDR consisting of SEQ ID NO:7; and iii) a third CDR consisting of SEQ ID NO:8, wherein the light chain variable region comprises an amino acid sequence having an identity of at least 95% to SEQ ID NO:10 (genus).
3. An isolated nucleic acid composition comprising: a) a first nucleic acid encoding a heavy chain variable region comprising: i) a first CDR consisting of SEQ ID NO:3; ii) a second CDR consisting of SEQ ID NO:4; and iii) a third 
The six CDRs are identical to the six CDRs of the issued patent. 





13. An isolated nucleic acid encoding the light chain of an isolated antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising: a) a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:3; ii) a second CDR comprising SEQ ID NO:4; iii) a third CDR comprising SEQ ID NO:5; and b) a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:6; ii) a second CDR comprising SEQ ID NO:7; iii) a third CDR comprising SEQ ID NO:8.

17. A host cell comprising the isolated nucleic acid composition of claim 3.

14. A host cell comprising the isolated nucleic acids of claim 12. 

24. A method of producing an antibody that specifically binds human CD38 as set forth in SEQ ID NO:1 and cynomolgus CD38 as set forth in SEQ ID NO:2 comprising culturing the host cell of claim 17 under conditions wherein said antibody is produced.

15. A method of producing the antibody of claim 1 comprising culturing a host cell comprising the isolated nucleic acid encoding the heavy chain of claim 1 under conditions wherein said antibody is produced. 



Conclusion
The closet prior art is US Patent No. 7,829,673.  However, the ‘673 patent does not teach the claimed six CDRs.  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644